EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report of Stakool, Inc. (the "Company") on Form 10-Q for the period ended September 30, 2011, as filed with the Securities and ExchangeCommission on the date hereof (the "Report"), I, Peter Hellwig, PrincipalExecutive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to thebest of my knowledge, that: The Report fully complies with the requirements of Section 13(a)or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fully presents, in allmaterial respects, the financial condition and results of operations of theCompany. Date: November 18, 2011 By:/s/ Peter Hellwig Peter Hellwig Principal Executive Officer
